NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JAN 8 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50276

              Plaintiff - Appellee,               D.C. No. 3:12-cr-04922-BEN-1

    v.
                                                  MEMORANDUM*
 LUIS MICHAEL MOLINA,

              Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                              Submitted January 6, 2016**
                                 Pasadena, California

Before: M. SMITH, WATFORD, and FRIEDLAND, Circuit Judges.

         Defendant-Appellant Luis Molina appeals his conviction for attempting to

bring an alien into the United States in violation of 8 U.S.C. § 1324(a)(2)(B)(ii)

and (iii). We affirm.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Border Patrol stopped Molina as he was attempting to enter the United

States. Officers searched his car and found a recently-built, non-factory

compartment. Inside the compartment, officers discovered Maria Villasensor,

who was attempting to enter the United States illegally. At trial, Molina argued

that he was unaware of Villasensor’s presence in his car. The jury convicted

Molina of attempting to bring an alien into the United States for the purpose of

commercial advantage or private financial gain, 8 U.S.C. § 1324(a)(2)(B)(ii), and

attempting to bring an alien into the United States without presentation to an

appropriate immigration officer at a designated port of entry, 8 U.S.C.

§ 1324(a)(2)(B)(iii). Molina timely appealed.

      The district court did not err in admitting Villasensor’s testimony that she

was going to pay a smuggling fee to be brought into the United States. Federal

Rule of Evidence 602 explains that “[a] witness may testify to a matter only if

evidence is introduced sufficient to support a finding that the witness has personal

knowledge of the matter. Evidence to prove personal knowledge may consist of

the witness’s own testimony.” Villasensor’s testimony that she was going to pay a

fee to be smuggled into the United States was admissible under Rule 602 because

her earlier testimony that she had worked with another individual on the details of

                                           2
being smuggled into the United States established sufficient personal knowledge.1

      The district court likewise did not abuse its discretion in allowing statements

by the prosecutor in closing that Villasensor could have been seriously harmed if

Molina drove recklessly because of the jagged edges of the compartment near her

face, and that Villasensor could have died if Molina was driving for too long.

“Prosecutors can argue reasonable inferences based on the record, and have

considerable leeway to strike hard blows based on the evidence and all reasonable

inferences from the evidence.” United States v. Tucker, 641 F.3d 1110, 1120 (9th

Cir. 2011) (citation omitted). The challenged statements were reasonable

inferences drawn from a record that established, among other things: the

compartment had jagged metal edges near Villasensor’s face; her head was right

above the muffler, which could reach 600 degrees; Villasensor was having

difficulty breathing; and she could not get herself out of the compartment without

assistance. Nor did the district court err in permitting the prosecutor to argue that

Molina knew of the danger to Villasenor, because the prosecutor’s statements were

1
  Because we find that the district court did not err in admitting Villasensor’s
testimony as to facts of which she had personal knowledge under Rule 602, we
need not consider Molina’s alternative argument that Villasensor’s testimony
constituted improper lay opinion testimony under Rule 701.

                                            3
couched in explicitly inferential terms and reasonably drawn from the record.

      We review Molina’s additional challenges to the prosecutor’s arguments for

plain error because Molina did not object to the statements at trial. See United

States v. Marcus, 560 U.S. 258, 262 (2010). The district court did not plainly err

by allowing the prosecutor to argue during closing that nobody would be paid if

Villasensor did not reach the United States alive. Villasensor’s statements about

payment in the future tense combined with the lack of evidence that any money

had yet changed hands made this a fair inference. Nor did the district court

plainly err in allowing the prosecutor to argue that a person would need keys to

open the compartment in Molina’s car. This statement was supported by the

record (as well as common sense) given that the compartment had to be opened

from within the car.




      AFFIRMED.




                                           4